DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 10/28/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/28/2020, 4/6/2021 and 1/4/2022 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the moving member" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the moving member” has been interpreted as “the movable body”.
Claims 18-20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 9-10, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al., U.S. Patent Application Publication Number 2018/0224665 A1 (hereafter Im).
Regarding claim 1, Im discloses a camera module (see at least figure 1, element 1000, 1001, 1002, 1003, 1004 and/or 1005), comprising:
an optical path folding member configured to refract or reflect light incident along a first optical axis in a direction of a second optical axis intersecting the first optical axis (see at least element 1110);
a driving assembly configured to provide driving force to rotate the optical path folding member on a plane intersecting the first optical axis (see at least elements 1140, 1143a, 1143b, 1145a, 1145b); and
a first ball bearing (see at least element 1133) and a second ball bearing (see at least element 1133) supporting the optical path folding member such that the optical path folding member is enabled to rotate on the plane (see at least paragraph [0130]),
wherein a distance from the first ball bearing to the first optical axis is less than a distance from the second ball bearing to the first optical axis (see at least figure 4, the distance from element 1133 to optical path folding member 1110, and the distance from element 1131 to optical path folding member 1110).
Regarding claim 3
Regarding claim 5, Im discloses the limitations of claim 1, and wherein the driving assembly is disposed in a left-right symmetrical manner, centered on the second optical axis (see at least elements 1143a, 1143b, 1145a, 1145b with respect to the z-axis).
Regarding claim 6, Im discloses the limitations of claim 5, and wherein the driving assembly comprises:
a magnet member configured to rotate integrally with the optical path folding member (see at least figures 3B and 4, elements 1143a and 1145a); and
a coil member disposed on the plane (see at least figures 3B and 4, elements 1143b and 1145b wherein the plane of the x-axis intersects both elements).
Regarding claim 9, Im discloses the limitations of claim 6, and wherein a distance from the first optical axis to a winding center of the coil member is less than a distance from the first optical axis to the second ball bearing (see at least figure 3B, the y-axis from the center of element 1110 with respect to 1143b/1145b and 1131).
Regarding claim 10, Im discloses the limitations of claim 1, and a lens module including one or more lenses, and configured to image light emitted from the optical path folding member on an image sensor (see at least figure 4, elements 1220 and 1310).
Regarding claim 17, Im discloses a portable electronic device (see at least figure 1, element 1), comprising:
a housing (see at least element 1030);
a prism module disposed in the housing (see at least element 1110) and comprising:

a prism retained by the moving body (see at least element 1110), and configured to refract or reflect light incident along a first optical axis in a direction of a second optical axis intersecting the first optical axis (see at least figure 4, the y-axis and the z-axis);
a magnet member disposed on the movable body (see at least figure 4, elements 1143a and 1145a);
a coil member disposed on a surface of the housing (see at least figure 4, elements 1143b and 1145b) and configured to interact with the magnet member to rotate the movable body on a first plane intersecting the first optical axis (see at least paragraphs [0118]-[0122]); and
a first ball bearing and a second ball bearing disposed on the surface of the housing, and supporting the movable body to rotate on the first plane (see at least elements 1133 and 1131),
wherein a distance from the first ball bearing to the first optical axis is less than a distance from the second ball bearing to the first optical axis (see at least figure 4, the distance from element 1133 to optical path folding member 1110, and the distance from element 1131 to optical path folding member 1110).
Regarding claim 18, Im discloses the limitations of claim 17, and wherein the magnet member comprises two magnet members spaced apart from the second optical axis in opposite directions (see at least elements 1143a, 1145a with respect to the z-axis), and
.

Claims 1-6, 8, 11-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al., U.S. Patent Application Publication Number 2020/0363626 A1 (hereafter Seo).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Seo discloses a camera module (see at least paragraphs [0003]-[0004], [0078], camera), comprising:

a driving assembly configured to provide driving force to rotate the optical path folding member on a plane intersecting the first optical axis (see at least figure 2, elements 143a and 143b; or figure 11, elements 243a and 243b); and
a first ball bearing and a second ball bearing supporting the optical path folding member such that the optical path folding member is enabled to rotate on the plane (see at least figure 2, elements 153 and 113; or figure 11, elements 212 and 213, as well as paragraph [0083]),
wherein a distance from the first ball bearing to the first optical axis is less than a distance from the second ball bearing to the first optical axis (see at least figure 2, elements 153 with respect to element 173 and the y-axis, and 113 with respect to element 173 and the y-axis; or figure 11, element 212 with respect to 273 and the y-axis and element 213).
Regarding claim 2, Seo discloses the limitations of claim 1, and wherein the first ball bearing is disposed to coincide with the first optical axis (see at least figure 11, element 212).
Regarding claim 3
Regarding claim 4, Seo discloses the limitations of claim 1, and wherein the driving assembly and the second ball bearing are disposed at intervals in a circumferential direction around the first optical axis (see at least figure 11, elements 213, 243a and 243b).
Regarding claim 5, Seo discloses the limitations of claim 1, and wherein the driving assembly is disposed in a left-right symmetrical manner, centered on the second optical axis (see at least figure 2, elements 143a and 143b; or figure 11, elements 243a and 243b with respect to the z-axis).
Regarding claim 6, Seo discloses the limitations of claim 5, and wherein the driving assembly comprises:
a magnet member configured to rotate integrally with the optical path folding member (see at least figure 2, element 143a; or figure 11, element 243a); and
a coil member disposed on the plane (see at least figure 2, element 143b; or figure 11, element 243b wherein the x-z plane intersects the coil members).
Regarding claim 8, Seo discloses the limitations of claim 6, and wherein the magnet member comprises a left magnet member and a right magnet member (see at least figure 11, element 243a), and the coil member comprises a left coil member and a right coil member (see at least figure 11, element 243b), and
the first ball bearing is located on a virtual straight line connecting winding centers of the left coil member and the right coil member (see at least element 212 and 243b).
Regarding claim 11, Seo discloses a camera module (see at least paragraphs [0003]-[0004], [0078], camera), comprising:

a first movable body disposed on a fixed body, and configured to rotate in a first planar direction intersecting the first optical axis (see at least figure 2, elements 150 and 110; or figure 11, element 250 on 210);
a second movable body disposed on the first movable body (see at least figure 2, element 170; or figure 11, element 270), receiving the optical path folding means (see at least figure 2, element 173; or figure 11, element 273), and configured to rotate in a second planar direction including the first optical axis and the second optical axis (see at least figures 5 and 6, and 16 and 17); and
a first ball bearing and a second ball bearing configured to support the first movable body to rotate in the first planar direction with respect to the fixed body (see at least figure 2, elements 153 and 113; or figure 11, elements 212 and 213, as well as paragraph [0083]),
wherein the first ball bearing forms a center of rotation of the first movable body (see at least figure 2, element 113; or figure 11, element 212).
Regarding claim 12, Seo discloses the limitations of claim 11, and a third ball bearing disposed between the first movable body and the second movable body (see at least figure 2, at least one of elements 153; or figure 11, element 272a, as well as paragraph [0092]).
Regarding claim 13, Seo discloses the limitations of claim 11, and a first driving assembly disposed between the fixed body and the first movable body, and configured 
Regarding claim 14, Seo discloses the limitations of claim 11, and a second driving assembly disposed between the fixed body and the second movable body, and configured to provide driving force to rotate the second movable body in the second planar direction (see at least figure 2, elements 141a and 141b; or figure 11, elements 241a and 241c).
Regarding claim 15, Seo discloses the limitations of claim 13, and wherein the first driving assembly comprises:
a first magnet member disposed on the first movable body, and disposed in a left-right symmetrical manner, centered on the second optical axis (see at least figure 11, element 243a and the z-axis); and
a first coil member disposed on the fixed body, and disposed to face the first magnet member (see at least figure 11, element 243b).
Regarding claim 17, Seo discloses a portable electronic device (see at least paragraphs [0003]-[0004], [0078], camera), comprising:
a housing (see at least figure 11, element 210, as well as paragraph [0077], “cover”;
a prism module disposed in the housing (see at least figure 11, element 273) and comprising:
a movable body (see at least figure 11, elements 250 and 270); and
a prism retained by the moving body (see at least figure 11, element 273), and configured to refract or reflect light incident along a first optical axis in a 
a magnet member disposed on the movable body (see at least figure 11, element 243a);
a coil member disposed on a surface of the housing and configured to interact with the magnet member to rotate the movable body on a first plane intersecting the first optical axis (see at least figure 11, element 243b); and
a first ball bearing and a second ball bearing disposed on the surface of the housing, and supporting the movable body to rotate on the first plane (see at least figure 11, elements 212 and 213, as well as paragraph [0083]),
wherein a distance from the first ball bearing to the first optical axis is less than a distance from the second ball bearing to the first optical axis (see at least figure 11, element 212 with respect to 273 and the y-axis and element 213).
Regarding claim 18, Seo discloses the limitations of claim 17, and wherein the magnet member comprises two magnet members spaced apart from the second optical axis in opposite directions (see at least figure 11, element 243a), and
wherein the coil member comprises two coil members spaced apart from the second optical axis in the opposite directions (see at least figure 11, element 243b).
Regarding claim 19, Seo discloses the limitations of claim 18, and wherein the first ball bearing is located on a virtual straight line connecting winding centers of the coil members (see at least element 212 and 243b).
Regarding claim 20, Seo discloses the limitations of claim 17, and wherein the second ball bearing comprises two second ball bearings configured to move orbitally in .

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a polarity of the magnet member is formed in a left-right asymmetrical manner, centered on the second optical axis, as generally set forth in claim 7 and/or 16, the device including the totality of the particular limitations recited in claims 1, 5 and 6, and 11, 13 and 15 from which claims 7 and 16 depend.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Yedid et al., US 2020/0400464 A1, discloses a camera module with a horizontally rotating optical path folding member (figs. 2A-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872